DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 18-20, the phrase “The unmanned aerial system of claim …” is unclear if the applicant is further defining the sensor package of claim 17, or an UAS intended to be used for the sensor package.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, and 9 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Greene (Boundary Layer Profiling Using Rotary-Wing Unmanned Aircraft Systems: Filling the Atmospheric Data Gap - Thesis).
In re. claim 1, Greene teaches an unmanned aerial system configured to measure one or more atmospheric conditions, the unmanned aerial system comprising: a frame; a plurality of arms extending outward from the frame; a plurality of motorized rotors, wherein each of the plurality of motorized rotors is supported by a separate one of the plurality of arms; a flight control module supported by the frame, wherein the flight control module comprises a flight control board (Iris+ used in section 2.2); and a sensor package (suite of Windsond sensors), wherein the sensor package comprises: an air sampling scoop (duct of ducted fan in section 4.2); a first sensor positioned inside the air sampling scoop (inserted through holes along the top); and a ducted fan (fan of ducted fan) inside the air sampling scoop (section 4.2), wherein the ducted fan is configured to draw air through the air sampling scoop in contact with the first sensor (when switched on).
In re. claim 2, Greene teaches the unmanned aerial system of claim 1, wherein the sensor package comprises a plurality of sensors, wherein each of the plurality of sensor is positioned inside the air sampling scoop proximate to the ducted fan (section 4.2).
In re. claim 3, Greene teaches the unmanned aerial system of claim 2, wherein the plurality of sensors comprises a temperature sensor, a humidity sensor and a pressure sensor (table 2.2).
 In re. claim 6, Greene teaches the unmanned aerial system of claim 1, wherein the air-sampling scoop is L- shaped (as shown in Fig. 2.4 reproduced below).


    PNG
    media_image1.png
    499
    670
    media_image1.png
    Greyscale

In re. claim 9, Greene teaches the unmanned aerial system of claim 1, wherein the flight control board comprises a customized automated flight program with integrated atmospheric monitoring functions (onboard IMU) (section 2.3).

Claims 12-13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Cho (KR 20180031298).

In re. claim 12, Sun teaches an unmanned aerial system configured to measure one or more atmospheric conditions, the unmanned aerial system comprising: a frame; a plurality of arms extending outward from the frame; a plurality of motorized rotors, wherein each of the plurality of motorized rotors is supported by a separate one of the plurality of arms (fig. 6); and a flight control module supported by the frame (control board) (para [0018]), wherein the flight control module comprises a flight control board programmed to provide a mode of operation in which wind speed is determined by evaluating the pitch of the unmanned aerial system (finding pitch angle which is the maximum wind speed) (para [0055])) while it faces the wind in a horizontally stationary position (measured in the stop flight stage) (para [0027]).
In re. claim 13, Sun teaches unmanned aerial system of claim 12, wherein the automated flight program includes a mode of operation in which the wind direction is determined by evaluating the heading of the unmanned aerial system (position sensor (3) for flight path) while the unmanned aerial system faces the wind (azimuth angle at which speed is the greatest) (para [0053]) in a horizontally stationary position (measured in the stop flight stage) (para [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Greene as applied to claim 1 above, and further in view of Kaufman et al. (US 2020/0033157).
In re. claims 4-5, Greene fails to disclose the air sampling scoop is S- shaped, comprising an intake that faces forward and upward; an exhaust adjacent to the ducted fan that faces downward and rearward; and a central portion that comprises two bends.
Kaufman teaches the air sampling scoop is S-shaped, comprising an intake (152) that faces forward and upward; an exhaust (154) adjacent to the ducted fan that faces downward and rearward; and a central portion that comprises two bends (fig. 1a).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Greene to incorporate the teachings of Kaufman to have the recited scoop configuration, for the predictable result of sampling wind moving vertically with respect to the UAS or directing exhaust gases horizontally with respect to the UAS. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greene as applied to claim 1 above, and further in view of Lin (US 2017/0283038).

In re. claim 7, Greene fails to disclose the ducted fan is configured to automatically turn off when the unmanned aerial system is operating below a predetermined altitude.
Lin teaches a sensor is configured to operate only when the unmanned aerial system is above a predetermined altitude (sensor turned off during landing preparation) (para [0167]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at 
the time the invention was filed to have modified Greene to incorporate the teachings of Lin to have the ducted fan configured to operate only when the unmanned aerial system is above a predetermined altitude, for the purpose of saving power during a phase of the aircraft not utilizing the sensor.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Greene as applied to claim 1 above, and further in view of Sun.

In re. claim 10, Greene fails to disclose the automated flight program includes a mode of operation in which wind speed is determined by evaluating the pitch of the unmanned aerial system while it faces the wind in a horizontally stationary position.
Sun teaches the automated flight program includes a mode of operation in which wind speed is determined by evaluating the pitch of the unmanned aerial system (finding pitch angle which is the maximum wind speed) (para [0055])) while it faces the wind in a horizontally stationary position (measured in the stop flight stage) (para [0027]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Greene to incorporate the teachings of Sun to have the recited mode of operation for determining wind speed, for the purpose of utilizing known methods for determining wind speed.
In re. claim 11, Greene fails to disclose the automated flight program includes a mode of operation in which the wind direction is determined by evaluating the heading of the unmanned aerial system while the unmanned aerial system faces the wind in a horizontally stationary position.
Sun teaches the automated flight program includes a mode of operation in which the wind direction is determined by evaluating the heading of the unmanned aerial system (position sensor (3) for flight path) while the unmanned aerial system faces the wind (azimuth angle at which speed is the greatest) (para [0053]) in a horizontally stationary position (measured in the stop flight stage) (para [0027]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Greene to incorporate the teachings of Sun to have the recited mode of operation for determining wind direction, for the purpose of utilizing known methods for determining wind direction.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 13 above, and further in view of Greene.

In re. claim 14, Sun teaches the unmanned aerial system of claim 13, wherein the unmanned aerial system further comprises a sensor package, and wherein the sensor package comprises: an air sampling scoop (wind speed measuring pipe) (para [0053]); a first sensor positioned inside the air sampling scoop (speed measuring sensor (7)) (fig. 6)
Sun fails to disclose a ducted fan inside the air sampling scoop, wherein the ducted fan is configured to draw air through the air sampling scoop in contact with the sensor.
Greene teaches a ducted fan inside the air sampling scoop, wherein the ducted fan is configured to draw air through the air sampling scoop in contact with the sensor (section 4.2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sun to incorporate the teachings of Greene to have a fan within the duct, for the purpose of reducing the temperature of the sensor.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sun as modified by Greene as applied to claim 14 above, and further in view of Kaufman.

In re. claim 15, Sun as modified by Greene fails to disclose the air sampling scoop is S- shaped and comprises: an intake that faces forward and upward; an exhaust adjacent to the ducted fan that faces downward and rearward; and a central portion that comprises two bends.
Kaufman teaches the air sampling scoop is S-shaped, comprising an intake (152) that faces forward and upward; an exhaust (154) adjacent to the ducted fan that faces downward and rearward; and a central portion that comprises two bends (fig. 1a).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sun as modified by Greene to incorporate the teachings of Kaufman to have the recited scoop configuration, for the predictable result of sampling wind moving vertically with respect to the UAS or directing exhaust gases horizontally with respect to the UAS. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sun as modified by Greene and Kaufman as applied to claim 14 above, and further in view of Nestico et al. (US 2017/0284296).

In re. claim 16, Sun as modified by Greene and Kaufman fail to disclose the air sampling scoop further comprises one or more internal vanes.
Nestico teaches one or more internal vanes (102) proximate (102) the central portion of the duct (fig. 1) (para [0045]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sun as modified by Greene and Kaufman to incorporate the teachings of Nestico to have one or more internal vanes proximate the central portion, for the purpose of providing a location for mounting the sensor.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Nestico and Lin.

In re. claim 17, Greene teaches a sensor package (suite of Windsond sensors) for use in an unmanned aerial system configured to measure one or more atmospheric conditions, wherein the sensor package comprises: an air sampling scoop (duct of ducted fan in section 4.2), wherein the air sampling scoop comprises: an intake; a discharge; a central portion between the intake and the discharge (duct bend as shown in the figure of claim 6); a ducted fan (fan of ducted fan) inside the discharge, wherein the ducted fan is configured to draw air through the air sampling scoop; and a plurality of sensors, wherein each of the plurality of sensors is positioned inside the air sampling scoop between the intake and the ducted fan (inserted through holes along the top) (section 4.2).
Greene fails to disclose one or more internal vanes proximate the central portion; and the ducted fan is configured to operate only when the unmanned aerial system is above a predetermined altitude.
Nestico teaches one or more internal vanes (102) proximate (102) the central portion of the duct (fig. 1) (para [0045]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Greene to incorporate the teachings of Nestico to have one or more internal vanes proximate the central portion, for the purpose of providing a location for mounting the sensor.
Lin teaches a sensor is configured to operate only when the unmanned aerial system is above a predetermined altitude (sensor turned off during landing preparation) (para [0167]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Greene as modified by Nestico to incorporate the teachings of Lin to have the ducted fan configured to operate only when the unmanned aerial system is above a predetermined altitude, for the purpose of saving power during a phase of the aircraft not utilizing the sensor.
In re. claim 18, Greene as modified by Nestico and Lin (see Greene) teach the unmanned aerial system of claim 17, wherein the plurality of sensors comprises a temperature sensor, a humidity sensor and a pressure sensor (table 2.2).
In re. claim 19, Greene as modified by Nestico and Lin (see Greene) teach the unmanned aerial system of claim 17, wherein the air-sampling scoop is L- shaped (as shown in the rejection of claim 6).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greene as modified by Nestico and Lin as applied to claim 17 above, and further in view of Kaufman.

In re. claim 20, Greene as modified by Nestico and Lin fail to disclose the air sampling scoop is S- shaped.
Kaufman teaches the air sampling scoop is S-shaped, comprising an intake (152) that faces forward and upward; an exhaust (154) adjacent to the ducted fan that faces downward and rearward; and a central portion that comprises two bends (fig. 1a).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Greene as modified by Nestico and Lin to incorporate the teachings of Kaufman to have the recited scoop configuration, for the predictable result of sampling wind moving vertically with respect to the UAS or directing exhaust gases horizontally with respect to the UAS. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647